849 F.2d 1474
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Edward P. MALONEY, also known as Eddie Diamond, Defendant-Appellant.
No. 88-5553.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record in this criminal action indicates that defendant appealed on May 5, 1988, from the order entered April 19, 1988, denying defendant's motion to suppress evidence from the criminal trial scheduled for July 18, 1988.


3
This court lacks jurisdiction to consider the appeal.  An order denying a pretrial motion to suppress evidence is not appealable.   DiBella v. United States, 369 U.S. 121 (1962);  United States v. Johnson, 690 F.2d 60, 62 (3d Cir.1982), cert. denied, 459 U.S. 1214 (1983).  Even if the order had been appealable, this court would still lack jurisdiction because the notice of appeal was not filed within the 10-day period provided by Fed.R.App.P. 4(b).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.